Title: To George Washington from James Lovell, 21 September 1781
From: Lovell, James
To: Washington, George


                  
                     Sir
                     Philada Sepr 21st 1781
                  
                  It is not improbable that the Enemy have a plan of cyphering their Letters which is pretty general among their Chiefs; if so, Your Excellency, will perhaps reap Benefit from making your Secretary take a Copy of the Keys and observations which I send to General Greene, through your Care.  With every Wish for your Success and Glory, I am Your Excellencys Obliged & Humble Servant
                  
                     James Lovell
                  
               